Citation Nr: 0407025	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  00-24 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the cervical spine stenosis and headaches, status 
post C5-6 foraminotomy.  

2.  Entitlement to an increased evaluation for status post 
removal of disc L3-4 with degenerative changes and 
radiculopathy, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.Cooper, Counsel

INTRODUCTION

The veteran had active military service from June 1973 to 
June 1977 and from May 1979 to May 1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 RO decision which 
denied the veteran's attempt to reopen his claim of 
entitlement to service connection for a cervical spine 
disorder; entitlement to an increased rating for status post 
removal of disc L3-4 with degenerative changes and 
radiculopathy.  

In a July 2001 decision, the Board determined that new and 
material evidence had been submitted to reopen the veteran's 
claim of entitlement to service connection for a cervical 
spine disorder.  That claim, along with the veteran's claim 
for an increased rating for his low back disorder was 
remanded to the RO for additional development.  The case was 
returned to the Board in January 2004.  


FINDINGS OF FACT

1. All evidence and information necessary for an equitable 
disposition of the appellant's appeal have been obtained by 
the RO.  

2.  A chronic cervical spine disorder was not present in 
service.  

3.  A chronic cervical spine disorder was diagnosed following 
the veteran's active military service and is not associated 
with a disease or injury in service.  

4.  The veteran's low back disorder is equivalent to moderate 
intervertebral disc syndrome with recurring attacks.  
Neurological findings, including absent ankle jerk; 
incapacitating episodes; or more than mild limitation of 
motion have not been shown.  Criteria in effect prior to 
September 2002 are more favorable to the veteran.  


CONCLUSION OF LAW

1.  A cervical spine disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  

2.  The criteria for a 20 percent rating, but no more, for a 
low back disability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, Part 4, 4.71a, Diagnostic 
Code 5293 (2002, 2003); 68 Fed. Reg. 54,454-8 (Aug. 27, 2003) 
(to be codified at 38 C.F.R. § 4.71a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002) redefines the obligations of VA with 
respect to the duty to assist, including to obtain medical 
opinions where necessary, and includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO provided this 
notice in letters dated in June 2001, December 2001, and 
January 2003.  

The United States Court of Appeals for Veteran Claims (Court) 
has held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the VCAA notice letters told the appellant to 
furnish information with regard to any person having relevant 
evidence, and advised him that he could furnish private 
records.  This information should have put him on notice to 
submit relevant evidence in his possession.  

In addition, it is noted that VCAA notice was provided after 
the initial adjudication in this case.  In Pelegrini, the 
majority expressed the view that a claimant was entitled to 
VCAA notice prior to initial adjudication of the claim, but 
declined to specify a remedy were adequate notice was not 
provided prior to initial RO adjudication.  Pelegrini v. 
Principi.  

The initial RO decision was made prior to November 9, 2000, 
the date the VCAA was enacted.  VA has taken the position 
that Pelegrini is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
.  See Landgraf v. USI Film Products, 511 U.S. 244 (1994) 
(holding that a statute may produce a prohibited retroactive 
effect if it "impose[s] new duties with respect to 
transactions already completed" or "attaches new legal 
consequences to events completed before its enactment").  

In any event, the Board finds that the veteran was not 
prejudiced by the provision of notice after the initial 
adjudication.  

The veteran did not report the existence of, or submit, 
additional evidence in response to the VCAA notice.  Even if 
he had submitted additional evidence substantiating his 
claim, he would have received the same benefit as he would 
have received had he submitted the evidence prior to initial 
adjudication.  The effective date of any award based on such 
evidence, would have been fixed in accordance with the claim 
that was the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2003) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2003) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

VA has complied with its obligation to afford the veteran a 
contemporaneous examination in connection with his claims.  
The claims file contains the results of VA examinations that 
were the product of a review of the claims folder and contain 
all findings needed to evaluate the claims.  VA has also 
obtained all relevant treatment records.  These actions have 
complied with VA's duty to assist the veteran with the 
development of his claims.  38 U.S.C.A. § 5103A (West 2002).  


I.  Factual Background

The record reflects that the veteran had two periods of 
active duty.  Service medical records for the period from 
June 1973 to June 1977 are negative for any complaints or 
findings of a cervical spine disorder.  The veteran reentered 
active duty in May 1979.  The records show that he was seen 
on May 26, 1980 for complaints of recurrent back pain and 
muscle spasms relating to an injury.  X-ray studies of the 
cervical spine in May 1980 showed no fracture, instability, 
or dislocations, but slight backward curvature at the C6-7 
level, indicating muscular spasms.  The impression was acute 
cervical sprain.  It was noted that the veteran had a 
longstanding history of intermittent neck and back pain.  The 
veteran was subsequently sent to physical therapy due to 
acute exacerbation of neck and back pain.  

The veteran was next seen in June 1980 for complaints of back 
pain for the past 4 years, after a motorcycle accident.  He 
reported that the symptoms had increased in the last year.  
The assessment was acute cervical strain.  

Private treatment reports dated from 1983 to 1986 show that 
the veteran received clinical evaluation and treatment for 
low back symptoms. 

On VA examination in January 1987, the veteran reported 
residuals of neck and back injuries in 1976.  That 
examination consisted of an evaluation solely of the 
veteran's lower back.  The report does not reflect any 
findings or diagnosis of a cervical disorder.  

Service connection for a low back disorder was established in 
a February 1987 RO decision with a 10 percent evaluation 
assigned.  

A September 1991 statement from William F. Foster, Jr., M.D., 
a private physician, reflects that the veteran had been 
followed in his office subsequent to an accident in October 
1987.  The doctor noted that the veteran had a diagnosis of 
cervical spine stenosis with radiculopathy.  Dr. Foster also 
noted that the veteran experienced exacerbations and 
remissions of neck and arm pain from his condition, which in 
all probability would eventually result in surgery.  Dr. 
Foster opined that the veteran had a pre-existing condition 
that was made symptomatic by his accident in 1987. He added 
that the veteran's condition might have been present for 
years before being diagnosed.  

The veteran was afforded a VA compensation examination in 
March 1992, at which time he reported being involved in motor 
vehicle accident in October 1987, following which he 
developed chronic stiffness in his neck.  He reported that 
this accident had reduced the range of motion in his neck.  
He also reported headaches.  Cervical flexion was to 24 
degrees, left lateral cervical flexion was to 22 degrees, and 
cervical rotation was to 45 degrees.  The pertinent diagnosis 
was post-traumatic arthritis of the lumbar and cervical 
spine.  

On VA examination in October 1995, the veteran related that 
he had a history of low back pain that began during active 
service in 1976.  It was noted that the veteran was involved 
in a motor vehicle accident in 1987, which caused pain in his 
neck and aggravated his chronic back pain.  The examiner 
noted that movements of the neck were quite free with no 
discomfort evoked.  X-ray studies of the lumbosacral spine 
were normal except for the narrowing of the intervertebral 
space between L5 and S1.  The diagnoses included post-
surgical treatment of prolapsed intervertebral disc and 
probable radiculitis of lumbar and cervical nerve segments.  

VA treatment reports dated from August 1998 to July 1999 show 
that the veteran was treated for a cervical spine disorder.  
During a clinical visit in August 1998, the veteran reported 
being in a motor vehicle accident in 1976 when a tree fell on 
him.  The assessment was chronic neck pain with radicular 
symptoms to the right upper extremity.  

A treatment note dated in January 1999 reported that a CT 
scan of the cervical spine, conducted in September 1998, had 
revealed spinal stenosis at C6-7.  When seen in March 1999, 
the veteran complained of chronic neck pain.  The assessment 
was chronic back and neck pain.  A VA progress note dated in 
July 1999 indicates that the veteran was seen for complaints 
of right arm pain and numbness; he also stated that the pain 
was a shooting pain that started in his neck and traveled 
down to the lateral three fingers of his hand.  

The veteran also felt numbness on the lateral aspect of his 
forearm.  A magnetic resonance imaging (MRI) of the cervical 
spine, performed in July 1999, revealed foraminal stenosis 
C5/C6 on the right with encroachment on C6 nerve root, 
possible right sided HNP.  In July 1999, the veteran 
underwent a right C5-C6 hemilaminotomy and foramenotomy.  

On VA examination in August 1999, the veteran related that 
his current symptoms included neck pain, mainly on the right 
side.  He said that he had some weakness in his back, low 
back pain and radiation to the left hip and knee.  He denied 
any numbness associated with his low back symptoms.  On 
physical examination, range of motion of the low back 
revealed flexion to 80 degrees and extension to 30 degrees.  
Right and left bending was to 30 degrees and rotation was to 
20 degrees in both directions.  No spasm or tenderness in the 
lumbar spine was noted.  Straight leg raising testing was 
negative.  Motor and sensations were intact.  

The diagnostic impressions included degenerative joint 
disease of the cervical spine with residuals, minimal at best 
at this time; and degenerative joint disease of the lumbar 
spine with residuals of diskectomy and minimal symptoms.  

Private physical therapy records dated in May and June 2002 
show that the veteran was treated for discomfort in the 
cervical spine, left hip, left lower extremity and both 
knees, which he stated resulted from a motor vehicle accident 
in April 2002.  He was diagnosed with degenerative disc 
disease of the cervical spine.  The veteran reported a 
history of cervical spine surgery in 1998 in which the neural 
foramen was opened secondary to encroachment due to arthritis 
changes.  

The veteran reported that he had difficulty restoring normal 
functional activity stating that most activities tended to 
increase soreness and discomfort throughout the cervical, 
lumbar, shoulder girdle and hip girdle areas.  On physical 
examination, lumbar spine motion was 50 percent of normal 
into all motions with the veteran complaining of discomfort 
throughout the lumbar paraspinal area.  It was noted that the 
veteran would benefit from stretching exercises to restore 
mobility in the cervical spine area, lumbar spine area, hip 
girdle and lower extremity muscle groups.  

In a January 2003 statement in support of his claim, the 
veteran maintained that a 20 percent evaluation was warranted 
for his low back disability.  He indicated that that he had 
daily pain in his lower back and left leg.  He stated that he 
was unable to walk for exercise or perform low impact 
exercises due to his low back discomfort.  The veteran 
related that his low back symptomatology was complicated by 
injuries sustained in a motor vehicle accident in April 2002.  
He said that due to problems with his left hip, his gait was 
altered resulting in increased pain and limited range of 
motion of the low back.  

Regarding his cervical spine disorder, the veteran indicated 
that he did not report an injury to his cervical spine during 
active service because the company was short-handed at that 
time and he was not incapacitated by the injury.  He said 
that he treated the acute pain with over-the-counter 
medication at that time.  The veteran claimed that he had 
continual problems with his neck since the incident in 1976 
when a tree fell on his vehicle.  

On VA spine examination in February 2003, the veteran 
complained of continuous low back pain.  He described the 
pain as dull and aching and exacerbated by standing or 
sitting in one place for a long time.  He said that the pain 
radiated to the left leg.  His gait was normal.  He did not 
use any crutch, cane, walker or brace.  The veteran was able 
to walk in the hall for almost 100 feet without any sign of 
fatigue.  

On physical examination, his spine was straight.  Movement of 
the lumbar spine was forward flexion 0 to 70 degrees; 
backward extension 0 to 20 degrees; rotation on the right 
side was 0 to 20 degrees and 0 to 35 degrees on the left.  
Lateral flexion was 0 to 30 degrees on either side.  Repeated 
movements did not diminish but his pain became more severe, 
especially on the left side.  Straight leg raising on the 
right side was negative.  On the left side, straight leg 
raising test revealed complaints of pain at approximately 60 
or 70 degrees.  The diagnosis included degenerative disease 
of the lumbar spine and post-operative, thirteen years, 
lumbar diskectomy.  The examiner indicated that upon review 
of the claims file, it was noted that the veteran had a hip 
problem as well as a cervical problem.  

On VA peripheral nerves examination in April 2003, the 
veteran reported that he sustained a neck injury during 
service in 1976 and began having neck pain since that time.  
He also related that he experienced numbness in the right 
upper extremity after the neck injury.  He complained of 
continued, constant neck pain.  He also complained of 
continued low back pain with radiation to the left lower 
extremity.  

Objective examination revealed normal muscles mass, strength 
and tone in all extremities, with the exception of minimal 
weakness of both hand grips and wrist extensors, bilaterally.  
Deep tendon reflexes were +1 throughout.  Plantar response 
was flexor, bilaterally.  Sensory examination revealed intact 
sensation to all primary sensory modalities. Gait and station 
were within normal limits including walking on heels, toes 
and tandem gait.  Mild spasm of the lumbar paraspinal 
muscles, bilaterally was shown.  No tenderness of the spine 
on fist percussion was noted.  No neck stiffness was 
demonstrated.  

It was noted that an MRI study conducted in April 2003 
revealed degenerative disc disease at the L5-S1 level with 
questionable nerve root impingement on the left.  The 
diagnoses included status post neck injury/cervical 
laminectomy with residual chronic neck pain; right cervical 
radiculopathy improved after neck surgery; status post lumbar 
spine surgery with residual chronic lower back pain with left 
lumbosacral radiculopathy.  

On VA neurological disorders examination in August 2003, 
motor testing was normal in bulk and tone with no 
fasciculations.  The veteran demonstrated 5/5 strength 
throughout.  Some pain was noted on movement of the left 
shoulder.  Deep tendon reflexes were 2+ and symmetric 
throughout.  Sensory testing revealed decreased light touch 
and temperature in the left lateral upper extremity, 
affecting the last two digits.  

Coordination and gait testing reflected dysmetria with finger 
to nose testing, normal gait and ability to tandem walk.  The 
examiner indicated that the veteran had a history of cervical 
and lumbar complaints with surgery and residual 
symptomatology.  It was noted that he had some limitation of 
activity due to discomfort.  The nature of his disease could 
have been incited or exacerbated by injury.  The examiner 
indicated that the veteran was only minimally disabled from 
his neurologic conditions.  

On VA spine examination in August 2003, it was noted that X-
ray studies of the cervical spine showed cervical spondylosis 
with disc space narrowing at C5-6 and C6-7.  Physical 
examination of the lumbar spine revealed an obese, poorly 
muscled man.  It was noted that he had a normal posture and 
gait. He was able to stand on his heels and toes easily.  
Straight leg raising test was negative with normal reflexes, 
bilaterally.  

Normal range of motion of the lumbar spine was noted with 
flexion of 90 degrees and extension of 30 degrees, although 
extremes of extension were associated with some complaints of 
pain.  Side bending was 40 degrees and rotation was normal at 
35 degrees.  X-ray studies revealed degenerative changes in 
the lower lumbar spine.  The examiner indicated that the 
veteran's complaints of cervical spine problems were not 
related to a service-connected injury.  It was noted that 
there was no continuous chain of complaints in the cervical 
spine while he was on active duty.  The examiner related that 
the veteran had changes at C6-7 but no disc pathology, 
following the motor vehicle accident in 1987.  

The examiner further commented that the veteran had surgery 
performed on the C5-6 disc in 1999 on the right side.  It was 
noted that the veteran had degenerative lumbar disc disease 
at L3-4 secondary to service-connected injury.  The examiner 
opined that there was no service related injury, which caused 
his cervical spine condition in as much as the surgery 
necessary was on the opposite side and in a different 
location.  In addition, it was noted that the veteran's 
present complaints or discomfort in relationship to the C7 
disc is in no way related to any injury while on active duty 
which did not require significant treatment while on active 
duty or immediately thereafter.  

II.  Analysis

A.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  For certain enumerated disabilities 
including arthritis, service connection may be presumed if 
the disorder is manifested to a degree of 10 percent or more 
within one year of separation from service, even though there 
is no evidence the disease existed during service.  38 
U.S.C.A. §§ 1101, 1112, 1113, (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2003).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the veteran contends that he injured his 
cervical spine during service when a tree fell on him while 
he was riding in a tank.  The veteran's service medical 
records reflect two instances of acute cervical sprain but no 
clinical findings of a chronic cervical spine disability.  
Moreover, post-service medical records do not show any 
treatment for a neck disability until many years after 
service.  Also weighing against the claim, is the absence of 
any evidence of a continuity of symptomatology following the 
acute symptoms during service.   In addition, the veteran 
experienced two intercurrent motor vehicle accidents that 
resulted in treatment for cervical spine complaints.  

In none of the post-service medical evidence do physicians 
link any neck disability to service.  Dr. Foster came closest 
to linking the current neck disability to service.  But a 
careful reading of his statement shows that he did not 
express an opinion that the neck disability was related to a 
disease or injury in service. 

The only explicit opinion was that reported on the August 
2003 VA examination. The examiner concluded that the 
veteran's current cervical symptomatology was in no way 
related to any injury while on active duty.  Therefore, the 
Board must conclude that the preponderance of the evidence is 
against the veteran's claim.  


B.  Increased Rating 

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2003).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2003).  

When a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

"[C]ongressional enactments and administrative rules will 
not be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. Georgetown 
Univ. Hosp., 488 U.S. 204, 208 (1988)); Dyment v. Principi, 
287 F.3d 1377, 1385 (Fed. Cir. 2002), and Bernklau v. 
Principi, 291 F.3d 795, 804 (Fed. Cir. 2002).  Karnas has 
been overruled to the extent it is inconsistent with the 
Supreme Court's holdings.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

The Court held in DeSousa v. Gober that the law "precludes 
an effective date earlier than the effective date of the 
liberalizing ... regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation."  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, 
the Board has the duty to adjudicate the veteran's claims 
under the old regulation for any period prior to the 
effective date of the new diagnostic codes, as well as under 
the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v, Principi, 17 
Vet. App. 4, 9 (2003).   

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  38 C.F.R. § 4.40 (2003).  

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2003).  

All potentially applicable diagnostic codes must be 
considered when evaluating a disability.  However, care must 
be taken not to evaluate the same manifestations of 
disability under more than one applicable code.  This would 
constitute "pyramiding."  See 38 C.F.R. § 4.14 (2003).  
Where, however, separate and distinct manifestations have 
arisen from the same injury, separate disability ratings may 
be assigned where none of the symptomatology of the 
conditions overlaps.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  When applying the rating schedule, it is not 
expected, especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2003).  

The RO has evaluated the veteran's low back disability under 
the provisions of 38 C.F.R. §§ 4.71a, Diagnostic Codes 5293.  
During the pendency of this appeal, VA issued new regulations 
for evaluating diseases and injuries of the spine.  These 
became effective in September 2002 and September 2003, the 
latter of which were published in the Federal Register on 
August 27, 2003. (68 Fed. Reg. 51454-51458).  Adjudication of 
the claim must involve consideration of both the former and 
revised applicable criteria, with due consideration given to 
the effective date of the change in criteria (see VAOPGCPREC 
03- 00; 65 Fed. Reg. 33422 (2000)).  The September 2003 
revisions were considered by the RO in the October 2003 
supplemental statement of the case issued to the veteran.  

Prior to September 2002, Diagnostic Code 5293 for 
intervertebral disc syndrome, provided for a noncompensable 
evaluation for postoperative, cured intervertebral disc 
syndrome; a 10 percent evaluation for mild intervertebral 
disc syndrome, 20 percent evaluation for moderate impairment 
with recurring attacks.  A 40 percent evaluation was assigned 
for severe intervertebral disc syndrome; recurring attacks, 
with intermittent relief.  A 60 percent evaluation, the 
highest under this code, was assigned for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.   

Also at that time, limitation of motion of the lumbar spine 
was evaluated under Diagnostic Code 5292.  Under this code, 
slight limitation of motion of the lumbar spine warranted a 
10 percent evaluation.  A 20 percent rating was assigned 
where limitation of motion is characterized as moderate.  A 
40 percent rating, the highest rating under this code, was 
assigned for severe limitation of motion.  

Effective in September 2002, Diagnostic Code 5293 was revised 
such that intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent evaluation 
will be assigned for intervertebral disc syndrome with 
incapacitation episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent evaluation will be assigned for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 2 weeks, but less than 4 weeks during 
the past 12 months.  A 40 percent rating is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  A 60 percent rating is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  

Note (1) to Diagnostic Code 5293 provides that for purposes 
of evaluations under 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Note (2) instructs that when 
evaluating on the basis of chronic manifestations, orthopedic 
disabilities are to be rated using evaluation criteria for 
the most appropriate orthopedic diagnostic code or codes.  
Neurologic disabilities are to be evaluated separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  

Diagnostic Code 8520 provides the criteria for evaluating 
impairment of the sciatic nerve.  Mild, incomplete paralysis 
is assigned a 10 percent rating.  A 20 percent rating is 
assigned for moderate incomplete paralysis.  Moderately 
severe incomplete paralysis is assigned a 40 percent rating, 
and severe, incomplete paralysis with marked muscular atrophy 
is assigned a 60 percent rating.  Incomplete paralysis 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  
Diagnostic Code 8520 also provides for an 80 percent 
evaluation for complete paralysis of the sciatic nerve.  This 
contemplates a disability picture where the foot dangles and 
drops, no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost.  

Effective in September 2003, VA again amended its Schedule 
for Rating Disabilities by revising that portion of the 
Musculoskeletal System that addresses disabilities of the 
spine and now provides for a general rating formula for 
disease and injures of the spine.  Specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the rating formula provides 
as follows:  

100 percent rating for unfavorable 
ankylosis of the entire spine; 

50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar 
spine;

40 percent rating for unfavorable 
ankylosis of the entire cervical spine, 
forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar 
spine;  

30 percent rating for forward flexion of 
the cervical spine 15 degrees or less or 
favorable ankylosis of the entire 
cervical spine;  

20 percent rating for forward flexion of 
the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, 
or forward flexion of the cervical spine 
greater than 15 degrees but not greater 
than 30 degrees, or the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees, or the combined 
range of motion of the cervical spine not 
greater than 170 degrees, or muscle spasm 
or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis;  

10 percent rating is assigned for forward 
flexion of the thoracolumbar spine 
greater than 60 degrees but not greater 
than 85 degrees, or forward flexion of 
the cervical spine greater than 30 
degrees but not greater than 40 degrees, 
or combined range of motion of the 
thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees, 
or combined range of motion of the 
cervical spine greater than 170 degrees 
but not greater than 335 degrees, or 
muscle spasm, guarding or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour, or vertebral 
body fracture with loss of 50 percent or 
more of the height.  

Normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and 
right lateral flexion are 0 to 30 degrees 
and left and right lateral rotation are 0 
to 30 degrees.  The normal combined range 
of motion for the thoracolumbar spine is 
240 degrees.  

Further, any associated objective 
neurologic abnormalities, including, but 
not limited to, bowel, or bladder 
impairment, is to be rated separately 
under an appropriate diagnostic code.  

The September 2003 changes to the evaluation of spine 
disabilities did not include any changes to the formula for 
evaluating intervertebral disc syndrome that had become 
effective in September 2002.  The exception to this is that 
intervertebral disc syndrome is now evaluated under 
Diagnostic Code 5243, rather than 5293.  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  The Court has interpreted Francisco as meaning 
that the most recent, or "current", medical findings are to 
be given precedence over past examinations in adjudicating 
claims for a rating increase after an initial rating has been 
assigned in a final VA decision.  Bowling v. Principi, 15 
Vet. App. 1, 10 (2001).

The new provisions provide for ratings based on 
incapacitating episodes.  Incapacitating episodes are defined 
as periods of doctor prescribed bed rest.  Such episodes have 
not been shown or alleged in this case.  Ratings can also be 
assigned, separately, for neurological and orthopedic 
impairment.  The most recent VA orthopedic examination 
reports that he had a normal range of motion with pain only 
on the extremes of motion.  The neurological examination 
report dated in August 2003 notes no abnormality of the 
nerves arises from the lumbar spine.  

The peripheral nerve examination in April 2003, noted left 
lumbosacral radiculopathy.  However, the objective 
neurological examination was essentially negative.  Thus, 
symptoms commensurate with mild, incomplete paralysis have 
not been shown.   In any event the findings on the most 
recent examination are of primary importance.  In the absence 
of incapacitating episodes, limitation of motion to the 
degree required for an evaluation in excess of 10 percent, or 
neurologic impairment, an increased evaluation is not 
warranted under the new rating criteria.

The Board concludes that a 20 percent rating, but not more, 
is warranted under the old version of Diagnostic Code 5293.  
The veteran's complaints of pain, together with muscle spasm 
and tenderness are equivalent to moderate intervertebral disc 
syndrome with recurring attacks.  See DeLuca v. Brown supra, 
see also 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003) 
(providing that under the old version of that diagnostic code 
a 20 percent evaluation is warranted where there is muscle 
spasm and unilateral loss of lateral spinal motion in a 
standing position).  A rating in excess of 20 percent, under 
Diagnostic Code 5293 would require severe recurring attacks 
with little intermittent relief.  Given the lack of 
neurologic and orthopedic findings on recent examinations, 
and the examiner's characterization of the neurologic 
disability as mild, the record does not support a finding 
that the disability is severe.  As such, more than a 20 
percent rating is not warranted.  

Under the evidence on file, the Board concludes that a 20 
percent rating is the highest warranted.  

Finally, as the evidence of record is not so evenly balanced 
as to a further increase, there is no further application of 
the doctrine of reasonable doubt.  38 C.F.R. § 3.102.  It has 
been considered to the extent the current increase has been 
assigned.


ORDER

Entitlement to service connection for a cervical spine 
disorder is denied.  

Entitlement to a 20 percent rating for status post removal of 
disc L3-4 with degenerative changes and radiculopathy is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



